Appeal by defendant, as limited by hk brief, from a sentence of the Supreme Court, Queens County, imposed November 10, 1971. Sentence reversed, on the law, and case remanded to the Criminal Term for resentencing in compliance with section 208 of the Mental Hygiene Law. The record reveals that although defendant was certified an addict following an examination pursuant to section 207 of the Mental Hygiene Law, the Criminal Term failed to comply with the provisions of section 208 in imposing sentence. Furthermore, the sentencing court was influenced by a pretrial conference with the prosecutor and defense counsel, which was not recorded. In our opinion, the dkcretion of the sentencing court cannot be adequately reviewed; and, upon resentencing, the facts affecting the court’s determination should be placed on the record, in defendant’s presence, with an opportunity to defendant to make any explanation in connection therewith that he deems appropriate. Shapiro, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.